          Case 1:18-cv-10955-AJN Document 48 Filed 12/09/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

MALIBU MEDIA, LLC,                              )
                                                )
     Plaintiff,                                 )   Civil Case No. 1:18-cv-10955-AJN
                                                )
v.                                              )
                                                )
ANDREW WONG,                                    )
                                                )
     Defendant.                                 )
                                                )

          PLAINTIFF, MALIBU MEDIA, LLC’S, STATEMENT OF DAMAGES

     1.           Principal Amount sued for………………………………. $7,500.00

     2.           Costs and Disbursements:

             • Clerk’s fee……………….………………………………..$50.00

             • Process Server fee for service………….…………………$184.85

             • Fees to Third-Party for Subpoena Response……………..$100.00

             • Statutory fee………………………………………………$350.00

     3.           Total (as of December 4, 2019)………………………… $8,184.75

     4.           Affixed as Exhibits hereto:

             • A- Summons

             • B- Amended Complaint

             • C- Proof of Service
         Case 1:18-cv-10955-AJN Document 48 Filed 12/09/19 Page 2 of 2



Dated: December 9, 2019                             Respectfully submitted,

                                                    By: /s/ Kevin T. Conway
                                                    Kevin T. Conway, Esq. (KC-3347)
                                                    80 Red Schoolhouse Road, Suite 110
                                                    Spring Valley, New York 10977
                                                    T: 845-352-0206
                                                    F: 845-352-0481
                                                    E-mail: ktcmalibu@gmail.com
                                                    Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, I electronically filed the foregoing document

with the Clerk of the Court and all parties using the CM/ECF system. Participants in the case who

are registered CM/ECF users will be served by the CM/ECF system.

       I further certify that some of the participants in the case are not CM/ECF users. I have

mailed the foregoing document via U.S. Mail to the persons set forth in the Service List below.


                                            By: /s/ Kevin T. Conway
                                            Kevin T. Conway, Esq.


Service List
Andrew Wong
109 Ludlow Street
Apt. 19
New York, NY. 10002




                                                2
